                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

In Re:

JOSEPH DuMOUCHELLE FINE                         Case No. 19-56239
& ESTATE JEWELLERS, L.L.C.
                                                Hon. Phillip J. Shefferly
         Alleged Debtor
                                                Involuntary Chapter 7 Proceeding
__________________________/

                   APPEARANCE, NOTICE OF APPEARANCE
               AND REQUEST TO BE ADDED TO MATRIX AND FOR
                SERVICE OF NOTICES, PLEADINGS AND ORDERS

TO: ALL INTERESTED PARTIES;

         PLEASE TAKE NOTICE that Howard Borin of Schafer and Weiner, PLLC,
appears as counsel for Petitioning Creditors, East Continental Gems, Inc., Thomas T.
Ritter, and William Noble Rare Jewels, LP in the above captioned bankruptcy case.


         PLEASE TAKE FURTHER NOTICE that the undersigned enters his
appearance and pursuant to Bankruptcy Rule 2002 and requests that it be added to the
matrix and that copies of all notices given, or requested to be given in this case, and all
papers served in this case be given and served on the undersigned.


         PLEASE TAKE FURTHER NOTICE that the foregoing request includes not
only notices and papers referred to in Bankruptcy Rule 2002, but also includes without
limitation, orders and notices of any application, motion, petition, pleadings, request,
any plan, complaint or demand whether formal or informal, whether written or oral,
and whether transferred or conveyed by hand delivery, mail, telephone, telefax, or


{00826195.1}
   19-56239-pjs    Doc 23   Filed 11/26/19    Entered 11/26/19 09:24:06     Page 1 of 2
otherwise, which affects the Debtor or the property of the Debtor. All such notices and
pleadings should be addressed as follows:

                                 Howard Borin, Esq.
                              Schafer and Weiner, PLLC
                           40950 Woodward Avenue, Ste. 100
                           Bloomfield Hills, Michigan 48304



                                  Respectfully Submitted:

                                  SCHAFER AND WEINER, PLLC

                              By: /s / Howard Borin
                                  HOWARD BORIN (P51959)
                                  Attorneys for Petitioning Creditors
                                   East Continental Gems. Inc., Thomas T. Ritter,
                                   and William Noble Rare Jewels, LP
                                  40950 Woodward Ave., Ste. 100
                                  Bloomfield Hills, MI 48304
                                  (248) 540-3340
                                  hborin@schaferandweiner.com

Dated: November 26, 2019




{00826195.1}
   19-56239-pjs   Doc 23     Filed 11/26/19   Entered 11/26/19 09:24:06   Page 2 of 2
